United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 15, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40491
                          Summary Calendar



SUSAN THOMAS-POWELL,

                                    Plaintiff-Appellant,

versus

GALVESTON INDEPENDENT SCHOOL DISTRICT; LYNN HALE,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:04-CV-595
                      --------------------

Before KING, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Susan Thomas-Powell appeals from the denial of her motion to

remand and the dismissal of her state law claims pursuant to FED.

R. CIV. P. 12(b)(6).   We review both rulings de novo.   Boone v.

Citigroup, Inc., 416 F.3d 382, 388 (5th Cir. 2005); Priester v.

Lowndes County, 354 F.3d 414, 418 (5th Cir.), cert. denied, 543

U.S. 829 (2004).

     The district court’s determination that it had removal

jurisdiction was not erroneous given that Thomas-Powell’s second


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40491
                                 -2-

amended petition expressly alleged that her rights under the

Family Medical Leave Act, 29 U.S.C. § 2601, et seq., had been

violated.    See PCI Transp. Inc. v. Fort Worth & W. R.R. Co., 418

F.3d 535, 543 (5th Cir. 2005).    We also find no error with regard

to the district court’s Rule 12(b)(6) dismissal of Thomas-

Powell’s whistleblower claim.    We agree with the district court’s

characterization of Thomas-Powell’s “whistleblower letter” as

merely a request for workers’ compensation as opposed to a report

involving a violation of law, the latter of which is required to

state a claim under TEX. GOV’T CODE ANN. § 544.022 (Vernon 2004).

See Scott v. Godwin, 147 S.W.3d 609, 621 (Tex. Ct. App. 2004).

       The district court determined that Thomas-Powell’s third

amended complaint did not state a claim for intentional

infliction of emotional distress because she had failed to allege

that the students’ assaultive behavior was intentionally or

recklessly caused by the defendants, as is required under Texas

law.    See Hoffman-LaRoche, Inc. v. Zeltwanger, 144 S.W.3d 438,

445 (Tex. 2004).    On appeal, Thomas-Powell failed to challenge

the district court’s determination that she had failed to plead

the requisite causation element, and its review is therefore

waived.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    Thomas-Powell has also inadequately briefed the dismissal

of her fraud and breach of contract claims, and, therefore, their

review is also waived.    Id.
                          No. 05-40491
                               -3-

     Thomas-Powell’s motion for reconsideration of the clerk’s

order granting the appellees’ request to file record excerpts in

excess of the page limit is DENIED.

     AFFIRMED.